IMG-252                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 09-3025
                                     ___________

                      JYOTI CHADHA; PROMINI CHADHA;
                     SANDEEP CHADHA, KHAWAB CHADHA,
                                                Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent
                    ____________________________________

                    On Petition for Review of an Order of the
                         Board of Immigration Appeals
    (Agency Nos. A099-041-257, A099-041-258, A070-868-852, & A070-868-853)
               Immigration Judge: Honorable Margaret Reichenberg
                   ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     July 7, 2010

       Before: FUENTES, VANASKIE and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: July 8, 2010)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Jyoti Chadha, her husband Sandeep, and her children, Promini and Khawab,

petition for review of a decision of the Board of Immigration Appeals (BIA). For the
reasons below, we will deny the petition for review.

       Petitioners are citizens of India who entered the United States as visitors. In

February 2006, they were charged as removable for overstaying their admission periods.1

They conceded removability, and Jyoti Chadha applied for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).2 Before the

Immigration Judge (IJ), Chadha testified that she was involved in the women’s rights

movement in India and that, because of her involvement, police targeted her and her

husband. Specifically, she and Sandeep testified to an incident wherein police detained

Sandeep and beat him. The IJ found petitioners incredible and denied all applications for

relief. On appeal, the BIA upheld the adverse credibility finding and concluded that even

taking Chadha’s allegations as true, the mistreatment did not rise to the level of

persecution. Chadha filed a timely petition for review from that order.

       We have jurisdiction under 8 U.S.C. § 1252. To establish eligibility for asylum,

Chadha must demonstrate either past persecution or a well-founded fear of future

persecution in India on account of race, religion, nationality, membership in a particular

social group, or political opinion. See Vente v. Gonzales, 415 F.3d 296, 300 (3d Cir.



   1
    Khawab, a minor, entered the United States without being inspected or admitted. He
was charged as removable for being present in the United States without being admitted
or paroled.
   2
     References to “Chadha” or “petitioner” are to Jyoti as the lead petitioner. The
remaining petitioners would be derivative beneficiaries on Jyoti’s asylum claim but not on
her claims for withholding or CAT relief.

                                              2
2005). For withholding of removal, she must demonstrate that it was more likely than not

that her life would be threatened in India on account of one of these protected grounds.

Tarrawally v. Ashcroft, 338 F.3d 180, 186 (3d Cir. 2003); 8 U.S.C. § 1231(b)(3)(A). To

be eligible for withholding of removal under the Convention Against Torture, she needs

to demonstrate that it is more likely than not that she would be tortured if removed to

India. 8 C.F.R. § 1208.16(c)(2). We review the BIA’s factual determinations under the

substantial evidence standard. Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (en

banc). The BIA’s findings are considered conclusive unless “any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). We exercise

de novo review over the BIA’s legal decisions. Toussaint v. Att’y Gen., 455 F.3d 409,

413 (3d Cir. 2006).

Past Persecution

       We need not address the adverse credibility finding because we agree with the BIA

that, even taking petitioners’ testimony as credible, the incidents they described do not

rise to the level of persecution. Though Chadha testified that she believed that police

were following her and monitoring her activities, the only act of physical harm anyone in

her family suffered was her husband’s encounter with the police during which he was

slapped in the face and beaten on the legs.3 The BIA observed that Sandeep did not



   3
     Chadha also testified that two men dressed as civilians attempted to kidnap her
daughter, Promini. Her daughter was not harmed, and Chadha did not report the incident
to the police.

                                             3
require professional medical attention. This incident does not rise to the level of

persecution. See Chen v. Ashcroft, 381 F.3d 221, 235 (3d Cir. 2004) (beating with sticks

by police that produced no injuries needing medical treatment not persecution); Fatin v.

I.N.S., 12 F.3d 1233, 1240 (3d Cir. 1993) (stating persecution requires threats to life so

severe that they constitute a threat to life or freedom).

Future Persecution

       Chadha also argues that she has a well-founded fear of persecution. Substantial

evidence supports the BIA’s finding that Chadha failed to demonstrate a reasonable fear

of future persecution. The BIA found that Chadha’s fear of future persecution was

undermined by her return to India.4 While she argues before this Court that there is a

pattern or practice in India of persecution of women’s rights activists, Chadha did not

raise this argument before the BIA, and we lack jurisdiction to consider it. Under 8

U.S.C. § 1252(d)(1), we may review a final order of removal only if the petitioner has

exhausted all administrative remedies.

Withholding of removal and relief under the CAT

       Because she has not met the standard for asylum, Chadha cannot meet the higher

standard for withholding of removal. Ghebrehiwot v. Att’y Gen., 467 F.3d 344, 351 (3d

Cir. 2006). Chadha argues that the BIA should not have relied on the adverse credibility




   4
    Chadha entered the United States in June 2003 as a visitor and returned to India in
October 2003 after the attempted kidnaping of her daughter.

                                               4
finding in evaluating her CAT claim. However, the BIA did not state that it was basing

the denial of the CAT claim on the adverse credibility finding; it concluded that there was

no evidence to establish that it was more likely than not that petitioners would be tortured

if removed to India. Chadha has not shown that the record compels a finding that she is

likely to be tortured in India so as to entitle her to relief under the CAT.

Due process claim

       Petitioner argues that several errors in the translation at her hearing denied her due

process. She contends that the errors prejudiced her because they impacted the IJ’s

adverse credibility finding. The BIA concluded that her argument that her rights to due

process were violated by translation errors was waived. It also determined that Chadha

was not prejudiced by any errors. Because we are not relying on the adverse credibility

finding, Chadha was not prejudiced by translation errors with respect to the credibility

finding. Chadha also argues that the interpreter’s mistakes denied her an opportunity to

convey her testimony accurately. She does not, however, point to any information

regarding her claims that was distorted or explain how she was prejudiced.

       For the reasons above, we will deny the petition for review.




                                               5